
	
		II
		Calendar No. 8
		111th CONGRESS
		1st Session
		S. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Begich,
			 Mr. Durbin, Mrs. Boxer, Mr.
			 Menendez, Mr. Bingaman,
			 Mr. Casey, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mrs. McCaskill, Ms. Klobuchar, Mrs.
			 Clinton, Mr. Schumer,
			 Ms. Mikulski, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To return the Government to the people by reviewing
		  controversial midnight regulations issued in the waning days of
		  the Bush Administration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Returning Government to the
			 American People Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Bush Administration should not rush
			 into effect major new controversial regulations in its closing days;
			(2)the incoming Administration, working with
			 the Congress, should review and, if appropriate revise or reject such
			 midnight regulations; and
			(3)if legislation is necessary to ensure the
			 new Administration has this opportunity, that Congress should enact, and the
			 President should sign, such legislation.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
